The application has been amended as follows: 
Specification, Page 1, below The Title, enter:                                                                             - This application is a 371 of PCT/EP2018/077623 filed 10 October 2017 - . 
2)        The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose: a process to produce a single layer or multilayer paper per steps claimed, the process including utilizing a spray solution of water soluble polymer P obtained by polymerizing a claimed amount of monomer of claimed Formula I (claim 1); 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
3)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.

/MARK HALPERN/Primary Examiner, Art Unit 1748